The evidence of title papers ought to be introduced in connection, but they conceived it was not material whether upwards or downwards, or to or from the grant.
A copy of a letter of attorney from Mabane to Anthony Bledsoe, authorizing him to make a deed for 1028 acres, part of his tract, was offered in evidence. It was certified by Andrew Ewing. C. D. The certificate showed that James Robertson, in 1788, proved it on oath. The copy does not show the signature or seal of Mabane. The counsel for the plaintiff objected to the reading of this copy. It was answered, on the other side, that copies of letters of attorney might he read, and relied on Ird. 145, with the Act of April, 1796, c. 7, § 1. The note in Iredel shows that it was always allowable in North Carolina to register letters of attorney. The act speaks of grants, deeds, and mesne conveyances. The word deeds certainly includes letters of attorney, and the Act 1796 allows a fee to the clerk for registering a power of attorney.